Citation Nr: 1232132	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  06-06 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active duty service from June 1978 to September 1988. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which determined that new and material evidence had not been submitted to reopen a previously-denied claim of entitlement to service connection for a bilateral knee disorder. 

The Veteran testified before the undersigned at a January 2010 hearing at the RO.  A hearing transcript has been associated with the claims file. 

In December 2010, the Board reopened the claim for service connection for a bilateral knee disorder and remanded the claim for additional evidentiary development.  

The Board also remanded a claim of entitlement to service connection for asthma in December 2010.  Upon remand, the Appeals Management Center (AMC) issued a rating decision in February 2012 granting service connection for asthma and assigning an initial 10 percent schedular disability rating effective from November 12, 2004.  To date, the Veteran has not filed a notice of disagreement (NOD) with either the schedular rating or effective date assigned by the AMC for that disability.  Thus, those issues are not presently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim is granted during the pendency of an appeal, a second NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran when further action is required.



REMAND

In December 2010, the Board remanded the claim for the purpose of ascertaining the etiology of the Veteran's bilateral knee disorder. 

In January 2011, a VA examiner reviewed the Veteran's claims file and indicated that there was no medical relationship between the Veteran's right and left knee disabilities and service.  In support of the opinion, the examiner noted that the Veteran's right and left knees were each treated once in August 1983 and March 1985, respectively.  The examiner also opined that the Veteran's pre-existing "knock knees" were not aggravated during service.

In February 2011, the Veteran underwent VA examination and was diagnosed with bilateral knee degenerative joint disease.  At the time of the examination, the Veteran reported the onset of bilateral knee pain in active duty and continual trouble with his knees since service.  Based on the examination and a review of the Veteran's claims file, the examiner opined that the current bilateral knee disabilities were less likely than not caused by the Veteran's military service.  The examiner reasoned that the Veteran's January 1988 separation examination did not demonstrate any knee problems.

The rationales provided by the examiners are inadequate.  Specifically, the January 2011 examiner did not account for March 1980 and June 1988 service treatment records (STRs) referencing the knees.  Additionally, neither examiner addressed the Veteran's lay reports of continuity of symptomatology, and the January 2011 VA examiner did not provide a rationale for his opinion that the Veteran's pre-existing "knock knees" were not aggravated during service.  These deficiencies render the examinations inadequate.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Because the January and February 2011 reports of examination are inadequate for rating purposes, a remand for an additional opinion is required.  Id.  Moreover, the January 2011 examiner's reference to "pre-existing 'knock knees' raises additional medical questions that must be addressed on remand.

Additionally, on remand, records of VA treatment dated after September 2011 should be associated with the claims file.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The Board sincerely regrets the additional delay caused by this Remand.  However, this action is necessary to ensure that all due process is met.  Accordingly, the issue is REMANDED for the following action:

1.  Obtain relevant treatment records from the VA North Texas Health Care System in Dallas,Texas dating since September 2011.

2.  Forward the claims file to one of the two examiners who conducted the January 2011 or February 2011 examinations (or another qualified examiner, if those same examiners are not available), for an addendum opinion.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be made available to the examiner via CAPRI or printed and associated with the paper claims file so they can be available to the examiner for review. 

For purposes of this examination, the examiner should accept as credible the Veteran's statements regarding in-service knee pain, and his report of continuity of symptoms in the years following his separation from service.  The examiner should specifically offer opinions as to the following:

(A) Please indicate whether "knock knees" are congenital or developmental in nature.  If "knock knees" are congenital, the examiner should state whether it is most properly classified as a defect or disease.  If the condition is most properly classified as a defect, the examiner should state whether there was any disease or injury superimposed upon such defect during service. 

(B) The examiner should address the likelihood that "knock knees" worsened during service.  In providing this opinion, please address the March 1980, August 1983, March 1985 and June 1988 STRs referencing the knees, and please accept as truthful the Veteran's description of an onset of bilateral knee pain during service.  If the condition worsened during service, the examiner should state whether the worsening was due to the natural progression of the disability, or whether the worsening was caused by any aspect of the Veteran's service.

(C) For all other knee disabilities other than "knock knees" currently present, to include, but not limited to bilateral knee degenerative joint disease, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that the condition is related to any aspect of the Veteran's service, including whether the condition had its onset during service.  In providing this opinion, please address the March 1980, August 1983, March 1985 and June 1988 STRs referencing the knees.  The examiner is advised that for purposes of providing this medical opinion, please accept as truthful the Veteran's description of an onset of bilateral knee pain during service, as well as the Veteran's contentions that he continued to have trouble with his knees since service.  

No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The rationale for all opinions, with citation to relevant medical findings, must be provided.

3.  Thereafter, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Sonnet Gorham 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


